DETAILED ACTION

-	The reply filed 08/19/2021, has been entered. Claims 1, 4-5, 21 and 23-26 are amended. Claims 3 is cancelled. New claim 27 is added. Claims 1, 2, 4-6 and 21-27 remain pending in the application.
-	 Specification objections are withdrawn in light of amendments/remarks. 
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's amendments.

                                     Allowable Subject Matter 
1.	Claims 1, 2, 4-6 and 21-27 are allowed. The following is an Examiner's statement of reasons for allowance: 
As per claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “receive a not-acknowledge packet regarding one of the plurality of packets, wherein the not-acknowledge packet indicates that the one of the plurality of packets was not properly received by the requesting component; retrieve the one of the plurality of packets and a portion of plurality of packets immediately following the one of the plurality of packets from a buffer communicatively coupled to the processor, wherein the buffer is configured to store the portion of the plurality of packets based on an expected time for the processor to receive the not-acknowledge packet regarding the one of the plurality of packets; transmit the one of the plurality of packets, and transmit the portion of the plurality of packets immediately following the one of the plurality of packets to the requesting component after transmitting the one of the plurality of packets” Consequently, claim 1 is allowed over the prior arts.
As per claim 21:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “receiving, via the at least one processor, a not-acknowledge packet regarding one of the plurality of packets, wherein the not-acknowledge packet indicates that: the one of the plurality of packets was not properly received by the requesting component; and an identity of a valid bus transaction received before the one of the plurality of packets;Amendment and Response To Non-Final Office Action Mailed June 17, 2021 identifying, via the at least one processor, an address in a buffer based on the identity of the valid bus transaction; transmitting, via the at least one processor, a portion of the plurality of packets comprising  the one of the plurality of packets to the requesting component, wherein the portion of the plurality of packets is stored on the buffer at the address”. Consequently, claim 21 is allowed over the prior arts
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/
Primary Examiner, 
Art Unit 2112